NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                       RICHARD D. WATT, Appellant.

                             No. 1 CA-CR 16-0451
                               FILED 2-2-2017


           Appeal from the Superior Court in Coconino County
                         No. S0300CR201300657
                The Honorable Jacqueline Hatch, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Coconino County Public Defender’s Office, Flagstaff
By Brad Bransky
Counsel for Appellant
                             STATE v. WATT
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Patricia K. Norris delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Margaret H. Downie
joined.


N O R R I S, Judge:

¶1             Richard Watt timely appeals from his conviction and
sentence for Continuous Sexual Abuse of a Child, a Class 2 felony. After
searching the record on appeal and finding no arguable question of law
that was not frivolous, Watt’s counsel filed a brief in accordance with
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and
State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), asking this court to search
the record for fundamental error. This court granted counsel’s motion to
allow Watt to file a supplemental brief in propria persona, but Watt did not
do so. After reviewing the entire record, we find no fundamental error
and, therefore, affirm Watt’s conviction and sentence.

             FACTS AND PROCEDURAL BACKGROUND1

¶2            In 2008, Richard Watt’s stepdaughter, L.S., became
emotional after watching a video at a church youth group meeting that
encouraged children to “speak up” if they had been sexually abused. L.S.
spoke to a church volunteer and to E.D., the church’s youth minister, and
told them that Watt had sexually abused her. Although L.S. confided she
had previously disclosed the abuse to her mother and then had recanted
to her mother,2 she explained to E.D. that she “felt like she had to talk
about it again.” E.D. called her supervisor and L.S.’s mother and the three
of them agreed to report what L.S. had said to Child Protective Services
and the police. L.S. was interviewed by a person she thought was a police

              1We  view the facts in the light most favorable to sustaining
the jury’s verdict and resolve all reasonable inferences against Watt. State
v. Guerra, 161 Ariz. 289, 293, 778 P.2d 1185, 1189 (1989).

              2At trial, L.S. testified her mother became angry with her
after she told her about the sexual abuse and she “didn’t want to be the
reason [Watt] went to jail.” She further explained she recanted out of fear
of what might happen to her family.



                                       2
                             STATE v. WATT
                            Decision of the Court
detective. The record reflects Watt was not charged with any offense at
that time.

¶3             On August 1, 2013, Watt, sounding “suicidal,” called his ex-
wife, J.F., and his then girlfriend, M.E., and they met him at a Flagstaff
hospital’s emergency room. In the emergency room lobby, Watt “slapped”
the glass of the admitting nurse’s station and eventually R.C., a hospital
security officer, and two other hospital security officers arrived. While still
in the lobby, Watt made a statement to R.C. to the “effect that he couldn’t
live with himself knowing what he did to his stepdaughter.” The hospital
security officers moved Watt into an examination room.

¶4            At various times, J.F. was with Watt in the examination
room. At one point, Watt asked J.F., “Do you know what [L.S.] accused me
of?” After J.F. answered yes to Watt’s question, he then told her, “Well, I
did it.”

¶5           Based on what Watt had said to her in the lobby, and
because she was concerned about mandatory reporting requirements, R.C.
questioned Watt in the examination room. She asked him if he had talked
to police about the matter. Watt told her he had spoken to a detective but
had lied to the detective because he would have had to “go to jail for a
long time.” R.C. contacted police and the detective mentioned by Watt the
next day.

¶6            At trial, the State called J.F., R.C., L.S., and other witnesses
who testified to the foregoing facts. Additionally, L.S. testified that
beginning when she was eight, Watt had sexually abused her two or three
times a week from about 2004 to about 2006. L.S. explained that generally
Watt would remove her underwear, spread her legs, and run his finger
around her genitals. L.S. testified the abuse stopped when she disclosed
the abuse to her mother.

¶7          An eight-member jury found Watt guilty of Continuous
Sexual Abuse of a Child. Ariz. Rev. Stat. (“A.R.S.”) § 13-1417 (2016)3. The
superior court sentenced Watt to the presumptive term of 20 years’
imprisonment with 105 days of presentence incarceration credit.



              3Although    the Arizona Legislature amended this statute
after the latest date of Watt’s offenses in 2006, the revisions are immaterial
to our resolution of this appeal. Thus, we cite to the current version of this
statute.



                                      3
                            STATE v. WATT
                           Decision of the Court
                               DISCUSSION

¶8            We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881. Watt received a fair
trial. He was represented by counsel at all stages of the proceedings and
was present at all critical stages or, when not present, waived his right to
be present through counsel.

¶9            The evidence presented at trial was substantial and supports
the verdict. The jury was properly comprised of eight members and the
court properly instructed the jury on the elements of the charge, Watt’s
presumption of innocence, the State’s burden of proof, and the necessity
of a unanimous verdict. The superior court received and considered a
presentence report, Watt was given an opportunity to speak at sentencing,
and his sentence was within the range of acceptable sentences for his
offense.

                               CONCLUSION

¶10           We decline to order briefing and affirm Watt’s conviction
and sentence.

¶11           After the filing of this decision, defense counsel’s obligations
pertaining to Watt’s representation in this appeal have ended. Defense
counsel need do no more than inform Watt of the outcome of this appeal
and his future options, unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984).

¶12            Watt has 30 days from the date of this decision to proceed, if
he wishes, with an in propria persona petition for review. On the court’s
own motion, we also grant Watt 30 days from the date of this decision to
file an in propria persona motion for reconsideration.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        4